UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04257 Deutsche Variable Series I (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report Deutsche Variable Series I (formerly DWS Variable Series I) Deutsche Bond VIP (formerly DWS Bond VIP) Contents 3 Performance Summary 4 Management Summary 6 Portfolio Summary 8 Investment Portfolio 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Information About Your Fund's Expenses 33 Tax Information 34 Proxy Voting 35 Advisory Agreement Board Considerations and Fee Evaluation 38 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2014 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 is 0.65% for Class A shares and may differ from the expense ratio disclosed in the Financial Highlights table in this report. Growth of an Assumed $10,000 Investment The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results Deutsche Bond VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % Barclays U.S. Aggregate Bond Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. Management Summary December 31, 2014 (Unaudited) During the 12-month period ended December 31, 2014, the Fund provided a total return of 6.63% (Class A shares, unadjusted for contract charges), compared with the 5.97% return of its benchmark, the Barclays U.S. Aggregate Bond Index.1 During the period, the U.S. Federal Reserve Board (the Fed) continued to maintain its benchmark short-term rate at or near zero levels, while feeling free to wind down its bond purchases designed to lower longer-term interest rates in view of a gradually improving U.S. economy. Nonetheless, longer-term U.S. Treasury yields declined substantially over the 12-month period, as markets remained comfortable with the pace of the Fed's inevitable unwinding of its extraordinary monetary support. For much of 2014, U.S. assets generally were supported by geopolitical tensions abroad and concern over possible deflation in other major economies. In addition, a sharp decline in energy prices over the second half of 2014 provided a boost to the U.S. consumer and to the economy. Credit-oriented sectors performed well for most of the period, as investors continued to seek higher yields than those available on U.S. Treasuries. However, markets saw an increase in risk aversion and a weakening in credit sentiment late in the period, on heightened fears of deflation globally and the negative impact on Russia and other emerging economies from the slide in oil prices, among other factors. The Fund's performance vs. the benchmark was driven principally by exposure to more credit-sensitive fixed-income sectors. This included our exposure to investment-grade corporate bonds, as well as to high-yield corporate and emerging-market-bonds, at the expense of agency mortgage-backed and U.S. Treasury securities. However, some of this performance advantage was reversed in the fourth quarter as credit sentiment softened. The Fund's exposures to collateralized mortgage obligations, commercial mortgage-backed securities and asset backed securities benefited from our focus on issues structured to perform relatively well in a falling rate environment. Finally, for much of the period, the Fund was positioned with a higher overall duration and corresponding interest-rate sensitivity than the benchmark, which helped relative returns as rates fell. We remain comfortable with our overall emphasis on earning the higher yields available in credit sectors. With U.S. inflation remaining below target, there would not appear to be any urgency on the part of the Fed to raise rates. That said, there is more room for rates to rise than fall, and we are maintaining a relatively neutral stance with respect to interest-rate sensitivity. Given the heightened geopolitical risks, we expect there could be opportunities to add value in security selection on volatility. We remain cautious with respect to investment-grade corporates given current valuations and company leverage levels, and continue to look for opportunities to rotate into other sectors. William Chepolis, CFA John D. Ryan Gary Russell, CFA Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Portfolio Summary (Unaudited) Asset Allocation (As a % of Total Net Assets) 12/31/14 12/31/13 Government & Agency Obligations 31% 24% Corporate Bonds 31% 40% Mortgage-Backed Securities Pass-Throughs 18% 27% Collateralized Mortgage Obligations 6% 6% Commercial Mortgage-Backed Securities 4% 6% Cash Equivalents and other Assets and Liabilities, net 4% –12% Municipal Bonds and Notes 4% 7% Asset-Backed 2% 2% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 12/31/14 12/31/13 AAA 53% 49% AA 7% 9% A 5% 9% BBB 17% 18% BB or Below 17% 12% Not Rated 1% 3% 100% 100% Interest Rate Sensitivity 12/31/14 12/31/13 Effective Maturity 6.7 years 7.7 years Effective Duration 4.7 years 6.2 years The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the maturity date of bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Portfolio holdings and characteristics are subject to change. For more complete details about the Fund's investment portfolio, see page 8. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on deutschefunds.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 30.9% Consumer Discretionary 1.5% AMC Entertainment, Inc., 5.875%, 2/15/2022 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 APX Group, Inc., 6.375%, 12/1/2019 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 (b) Bed Bath & Beyond, Inc.: 4.915%, 8/1/2034 5.165%, 8/1/2044 Cablevision Systems Corp., 5.875%, 9/15/2022 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series B, 7.625%, 3/15/2020 Columbus International, Inc., 144A, 7.375%, 3/30/2021 Delphi Corp., 5.0%, 2/15/2023 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 7.875%, 9/1/2019 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC: 5.5%, 4/15/2021 6.375%, 4/1/2023 MGM Resorts International: 6.625%, 12/15/2021 6.75%, 10/1/2020 8.625%, 2/1/2019 Numericable-SFR, 144A, 4.875%, 5/15/2019 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Springs Industries, Inc., 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Time Warner Cable, Inc., 7.3%, 7/1/2038 Principal Amount ($)(a) Value ($) Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Consumer Staples 1.3% Cencosud SA, 144A, 4.875%, 1/20/2023 Chiquita Brands International, Inc., 7.875%, 2/1/2021 JBS Investments GmbH: 144A, 7.25%, 4/3/2024 144A, 7.75%, 10/28/2020 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 Roundy's Supermarkets, Inc., 144A, 10.25%, 12/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 Energy 5.5% Afren PLC, 144A, 10.25%, 4/8/2019 Antero Resources Finance Corp., 5.375%, 11/1/2021 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP, 7.875%, 4/15/2022 Chaparral Energy, Inc., 7.625%, 11/15/2022 Crestwood Midstream Partners LP, 6.125%, 3/1/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 Ecopetrol SA, 5.875%, 5/28/2045 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 GeoPark Latin America Ltd. Agencia en Chile, 144A, 7.5%, 2/11/2020 Halcon Resources Corp., 8.875%, 5/15/2021 Inkia Energy Ltd., 144A, 8.375%, 4/4/2021 Kinder Morgan, Inc.: 3.05%, 12/1/2019 5.55%, 6/1/2045 Linn Energy LLC, 6.25%, 11/1/2019 MEG Energy Corp., 144A, 7.0%, 3/31/2024 Midstates Petroleum Co., Inc., 10.75%, 10/1/2020 Principal Amount ($)(a) Value ($) Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 Pacific Rubiales Energy Corp., 144A, 5.625%, 1/19/2025 Petroleos de Venezuela SA: 144A, 9.0%, 11/17/2021 144A, 9.75%, 5/17/2035 Petroleos Mexicanos, 2.251%*, 7/18/2018 PT Pertamina Persero, 144A, 5.625%, 5/20/2043 Transocean, Inc., 3.8%, 10/15/2022 (b) Financials 10.2% Aflac, Inc., 3.625%, 11/15/2024 (b) Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Bank of China Ltd., 144A, 5.0%, 11/13/2024 Barclays Bank PLC, 7.625%, 11/21/2022 BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 CBL & Associates LP, (REIT), 4.6%, 10/15/2024 China Overseas Finance Cayman II Ltd., REG S, 5.5%, 11/10/2020 CIT Group, Inc., 3.875%, 2/19/2019 Country Garden Holdings Co., Ltd., 144A, 11.125%, 2/23/2018 Credit Agricole SA, 144A, 7.875%, 1/29/2049 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 Development Bank of Kazakhstan JSC, Series 3, REG S, 6.5%, 6/3/2020 E*TRADE Financial Corp., 6.375%, 11/15/2019 Everest Reinsurance Holdings, Inc., 4.868%, 6/1/2044 Hospitality Properties Trust, (REIT), 5.0%, 8/15/2022 HSBC Holdings PLC: 5.625%, 12/29/2049 6.375%, 12/29/2049 International Lease Finance Corp., 6.25%, 5/15/2019 Macquarie Group Ltd., 144A, 6.0%, 1/14/2020 Morgan Stanley, Series H, 5.45%, 7/29/2049 Nationwide Financial Services, Inc., 144A, 5.3%, 11/18/2044 Navient Corp., 5.5%, 1/25/2023 Neuberger Berman Group LLC, 144A, 5.875%, 3/15/2022 Omega Healthcare Investors, Inc., (REIT), 4.95%, 4/1/2024 Principal Amount ($)(a) Value ($) QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 Scentre Group Trust 1, 144A, 3.5%, 2/12/2025 Schahin II Finance Co. SPV Ltd., 144A, 5.875%, 9/25/2022 (b) Societe Generale SA, 144A, 7.875%, 12/29/2049 The Goldman Sachs Group, Inc., Series L, 5.7%, 12/29/2049 (b) TIAA Asset Management Finance Co., LLC: 144A, 2.95%, 11/1/2019 144A, 4.125%, 11/1/2024 Trust F/1401, (REIT), 144A, 5.25%, 12/15/2024 Health Care 1.1% Aviv Healthcare Properties LP, 6.0%, 10/15/2021 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 Community Health Systems, Inc.: 5.125%, 8/1/2021 6.875%, 2/1/2022 (b) 7.125%, 7/15/2020 Endo Finance LLC, 144A, 5.75%, 1/15/2022 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 IMS Health, Inc., 144A, 6.0%, 11/1/2020 LifePoint Hospitals, Inc, 5.5%, 12/1/2021 Mallinckrodt International Finance SA, 4.75%, 4/15/2023 Medtronic, Inc., 144A, 4.625%, 3/15/2045 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Tenet Healthcare Corp., 6.25%, 11/1/2018 Industrials 1.6% ADT Corp.: 4.125%, 4/15/2019 6.25%, 10/15/2021 Artesyn Embedded Technologies, Inc., 144A, 9.75%, 10/15/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 144A, 5.75%, 3/15/2022 144A, 6.0%, 10/15/2022 Covanta Holding Corp., 5.875%, 3/1/2024 CTP Transportation Products LLC, 144A, 8.25%, 12/15/2019 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 Principal Amount ($)(a) Value ($) Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 FTI Consulting, Inc., 6.0%, 11/15/2022 Garda World Security Corp., 144A, 7.25%, 11/15/2021 GenCorp, Inc., 7.125%, 3/15/2021 Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 Navios Maritime Holdings, Inc., 144A, 7.375%, 1/15/2022 Noble Group Ltd., 144A, 6.625%, 8/5/2020 Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 Oshkosh Corp., 5.375%, 3/1/2022 SBA Communications Corp., 5.625%, 10/1/2019 Spirit AeroSystems, Inc., 5.25%, 3/15/2022 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc., 7.5%, 7/15/2021 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.625%, 4/15/2022 Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 Information Technology 2.0% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 CDW LLC, 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 Entegris, Inc., 144A, 6.0%, 4/1/2022 Equinix, Inc., 5.375%, 4/1/2023 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 KLA-Tencor Corp., 4.65%, 11/1/2024 NCR Corp.: 5.875%, 12/15/2021 6.375%, 12/15/2023 Seagate HDD Cayman, 144A, 5.75%, 12/1/2034 Principal Amount ($)(a) Value ($) Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 Materials 4.6% Anglo American Capital PLC: 144A, 4.125%, 4/15/2021 144A, 4.125%, 9/27/2022 (b) ArcelorMittal, 6.125%, 6/1/2018 Berry Plastics Corp., 5.5%, 5/15/2022 Evraz Group SA, 144A, 6.75%, 4/27/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 (b) Fresnillo PLC, 144A, 5.5%, 11/13/2023 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 GTL Trade Finance, Inc., 144A, 5.893%, 4/29/2024 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Novelis, Inc., 8.75%, 12/15/2020 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Yamana Gold, Inc., 4.95%, 7/15/2024 Telecommunication Services 2.9% B Communications Ltd., 144A, 7.375%, 2/15/2021 Bharti Airtel International Netherlands BV, 144A, 5.125%, 3/11/2023 CenturyLink, Inc.: Series V, 5.625%, 4/1/2020 Series W, 6.75%, 12/1/2023 (b) Cincinnati Bell, Inc., 8.375%, 10/15/2020 Digicel Group Ltd., 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 7.125%, 1/15/2023 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.5%, 4/1/2021 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Financing, Inc.: 6.125%, 1/15/2021 7.0%, 6/1/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 MTN Mauritius Investments Ltd., 144A, 4.755%, 11/11/2024 Principal Amount ($)(a) Value ($) Sprint Communications, Inc.: 6.0%, 11/15/2022 144A, 9.0%, 11/15/2018 Sprint Corp., 7.125%, 6/15/2024 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.625%, 11/15/2020 Turk Telekomunikasyon AS, 144A, 3.75%, 6/19/2019 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 Utilities 0.2% AES Corp., 8.0%, 10/15/2017 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 NRG Energy, Inc., 144A, 6.25%, 5/1/2024 Total Corporate Bonds (Cost $31,900,498) Mortgage-Backed Securities Pass-Throughs 18.2% Federal Home Loan Mortgage Corp.: 4.0%, 8/1/2039 5.5%, with various maturities from 10/1/2023 until 6/1/2035 6.5%, 3/1/2026 Federal National Mortgage Association: 2.25%*, 9/1/2038 4.0%, 3/1/2042 (c) 5.0%, with various maturities from 10/1/2033 until 8/1/2040 5.5%, with various maturities from 12/1/2032 until 8/1/2037 6.0%, with various maturities from 4/1/2024 until 3/1/2025 6.5%, with various maturities from 3/1/2017 until 12/1/2037 Total Mortgage-Backed Securities Pass-Throughs (Cost $18,008,880) Asset-Backed 2.0% Automobile Receivables 1.7% AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 Miscellaneous 0.3% Hilton Grand Vacations Trust, "B", Series 2014-AA, 144A, 2.07%, 11/25/2026 Total Asset-Backed (Cost $2,128,522) Principal Amount ($)(a) Value ($) Commercial Mortgage-Backed Securities 4.1% Banc of America Merrill Lynch Commercial Mortgage, Inc., "A2", Series 2007-2, 5.622%*, 4/10/2049 BLCP Hotel Trust, "C", Series 2014-CLRN, 144A, 2.111%*, 8/15/2029 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.161%*, 3/15/2018 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 "F", Series 2007-LD11, 5.787%*, 6/15/2049 "G", Series 2007-LD11, 144A, 5.787%*, 6/15/2049 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.835%*, 6/12/2050 Wachovia Bank Commercial Mortgage Trust, "H", Series 2007-C32, 144A, 5.716%*, 6/15/2049 Total Commercial Mortgage-Backed Securities (Cost $5,705,320) Collateralized Mortgage Obligations 6.0% Countrywide Home Loans, "A2", Series 2006-1, 6.0%, 3/25/2036 CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp.: "ZG", Series 4213, 3.5%, 6/15/2043 "JS", Series 3572, Interest Only, 6.639%**, 9/15/2039 Federal National Mortgage Association: "QD", Series 2005-29, 5.0%, 8/25/2033 "SI", Series 2007-23, Interest Only, 6.601%**, 3/25/2037 Freddie Mac Structured Agency Credit Risk Debt Notes: "M3", Series 2014-DN2, 3.755%*, 4/25/2024 "M3", Series 2014-DN4, 4.705%*, 10/25/2024 Government National Mortgage Association: "PL", Series 2013-19, 2.5%, 2/20/2043 "HX", Series 2012-91, 3.0%, 9/20/2040 "KZ", Series 2014-102, 3.5%, 7/16/2044 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 Principal Amount ($)(a) Value ($) "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 "AI", Series 2007-38, Interest Only, 6.299%**, 6/16/2037 MASTR Alternative Loans Trust: "5A1", Series 2005-1, 5.5%, 1/25/2020 "8A1", Series 2004-3, 7.0%, 4/25/2034 Total Collateralized Mortgage Obligations (Cost $5,945,392) Government & Agency Obligations 31.4% Other Government Related (d) 1.8% Banco de Costa Rica, 144A, 5.25%, 8/12/2018 New Zealand Local Government Funding Agency, 5.5%, 4/15/2023 NZD TMK OAO, 144A, 6.75%, 4/3/2020 Sovereign Bonds 5.3% Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Costa Rica, 144A, 4.25%, 1/26/2023 Republic of Croatia, 144A, 6.75%, 11/5/2019 Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 REG S, 8.25%, 4/10/2032 Republic of Hungary: 4.0%, 3/25/2019 Series 19/A, 6.5%, 6/24/2019 HUF Republic of Italy, REG S, 144A, 4.75%, 9/1/2044 EUR Republic of New Zealand, Series 0427, REG S, 4.5%, 4/15/2027 NZD Republic of Peru, 144A, 5.7%, 8/12/2024 PEN Republic of Slovenia, 144A, 5.5%, 10/26/2022 Republic of South Africa: 5.875%, 9/16/2025 (b) Series R204, 8.0%, 12/21/2018 ZAR Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 Republic of Turkey, 5.625%, 3/30/2021 United Mexican States: Series M, 4.75%, 6/14/2018 MXN Series M 20, 8.5%, 5/31/2029 MXN Principal Amount ($)(a) Value ($) U.S. Treasury Obligations 24.3% U.S. Treasury Bills: 0.035%***, 2/12/2015 (e) 0.085%***, 6/11/2015 (e) U.S. Treasury Bonds: 3.125%, 8/15/2044 3.625%, 2/15/2044 U.S. Treasury Notes: 0.375%, 4/30/2016 1.0%, 8/31/2016 (f) (g) 1.0%, 9/30/2016 1.625%, 4/30/2019 2.25%, 11/15/2024 2.5%, 5/15/2024 Total Government & Agency Obligations (Cost $31,718,201) Municipal Bonds and Notes 3.4% Gwinnett County, GA, Development Authority Revenue, Gwinnett Stadium Project, 6.4%, 1/1/2028 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Port Authority New York & New Jersey, One Hundred Fiftieth Series, 4.75%, 9/15/2016 Washington, Central Puget Sound Regional Transit Authority, Sales & Use Tax Revenue, Series A, 5.0%, 11/1/2036 Total Municipal Bonds and Notes (Cost $3,204,620) Shares Value ($) Preferred Stock 0.0% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $27,480) 28 Securities Lending Collateral 2.1% Daily Assets Fund Institutional, 0.10% (h) (i) (Cost $2,108,927) Cash Equivalents 14.8% Central Cash Management Fund, 0.06% (h) (Cost $15,021,340) % of Net Assets Value ($) Total Investment Portfolio (Cost $115,769,180)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2014. ** These securities are shown at their current rate as of December 31, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $115,768,500. At December 31, 2014, net unrealized depreciation for all securities based on tax cost was $1,307,140. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,990,639 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,297,779. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $2,025,780, which is 2.0% of net assets. (c) When-issued or delayed delivery security included. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At December 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) At December 31, 2014, this security has been pledged, in whole or in part, as collateral for open centrally cleared swap contracts. (g) At December 31, 2014, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (h) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (i) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association and issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At December 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 3/20/2015 35 United Kingdom Long Gilt Bond GBP 3/27/2015 5 Total unrealized appreciation At December 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Australian Bond AUD 3/16/2015 9 ) Euro-BTP Italian Government Bond EUR 3/6/2015 18 ) Total unrealized depreciation ) At December 31, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (j) Call Options Receive Fixed — 4.48% – Pay Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Put Options Pay Fixed — 2.48% – Receive Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.615% – Receive Floating — LIBOR 12/4/2015 12/4/2045 2 12/2/2015 ) Pay Fixed — 2.64% – Receive Floating — LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.675% – Receive Floating — LIBOR 11/9/2015 11/12/2045 2 11/9/2015 ) Pay Fixed — 2.796% – Receive Floating — LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 4 9/28/2015 ) Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 5 1/26/2015 ) Total Put Options ) Total ) (j) Unrealized depreciation on written options on interest rate swap contracts at December 31, 2014 was $591,742. At December 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 12/16/2015 9/16/2025 Floating — LIBOR Fixed — 2.64% 5 12/16/2015 9/18/2017 Fixed — 1.557% Floating — LIBOR 12/16/2015 9/16/2020 Floating — LIBOR Fixed — 2.214% ) ) 12/16/2015 9/18/2045 Floating — LIBOR Fixed — 2.998% 67 12/16/2015 9/17/2035 Floating — LIBOR Fixed — 2.938% Total net unrealized appreciation At December 31, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (k) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (l) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/20/2013 9/20/2018 6 % DISH DBS Corp., 6.75%, 6/1/2021, BB– (k) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (l) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 BNP Paribas 4 Morgan Stanley 5 Barclays Bank PLC 6 Credit Suisse LIBOR: London Interbank Offered Rate At December 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD NZD 1/5/2015 BNP Paribas CAD GBP 1/5/2015 Societe Generale EUR JPY 1/5/2015 Barclays Bank PLC EUR USD 1/5/2015 Barclays Bank PLC USD JPY 1/5/2015 15 Societe Generale USD NZD 1/5/2015 Australia & New Zealand Banking Group Ltd. MXN USD 1/15/2015 JPMorgan Chase Securities, Inc. CAD USD 1/20/2015 Societe Generale CAD USD 1/20/2015 Australia & New Zealand Banking Group Ltd. EUR USD 1/20/2015 Societe Generale SGD USD 1/20/2015 Australia & New Zealand Banking Group Ltd. NZD AUD 2/5/2015 Australia & New Zealand Banking Group Ltd. NZD USD 2/5/2015 Australia & New Zealand Banking Group Ltd. USD RUB 2/17/2015 Barclays Bank PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty AUD NZD 1/5/2015 ) Australia & New Zealand Banking Group Ltd. GBP CAD 1/5/2015 ) UBS AG JPY EUR 1/5/2015 ) Barclays Bank PLC NZD AUD 1/5/2015 ) Australia & New Zealand Banking Group Ltd. NZD AUD 1/5/2015 ) Morgan Stanley NZD USD 1/5/2015 ) Australia & New Zealand Banking Group Ltd. USD CAD 1/5/2015 ) Citigroup, Inc. USD EUR 1/5/2015 ) Societe Generale USD JPY 1/5/2015 ) UBS AG USD NZD 1/5/2015 ) Citigroup, Inc. USD MXN 1/15/2015 ) JPMorgan Chase Securities, Inc. USD ZAR 1/15/2015 ) Commonwealth Bank of Australia USD ZAR 1/15/2015 ) UBS AG USD ZAR 1/15/2015 ) Citigroup, Inc. USD ZAR 1/15/2015 ) BNP Paribas NZD USD 1/20/2015 ) Australia & New Zealand Banking Group Ltd. USD CAD 1/20/2015 ) Societe Generale USD SGD 1/20/2015 ) BNP Paribas GBP CAD 2/5/2015 ) Societe Generale USD ZAR 2/10/2015 ) Citigroup, Inc. RUB USD 2/17/2015 ) Barclays Bank PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NZD New Zealand Dollar PEN Peruvian Nuevo Sol RUB Russian Ruble SGD Singapore Dollar USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, written options, credit default swap contracts, interest rate swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (m) Corporate Bonds $
